



EXHIBIT 10.7


INDEMNIFICATION AGREEMENT


This Indemnification Agreement (this “Agreement”) is made and entered into as of
the last date of the signature below, by and between Designer Brands Inc., an
Ohio corporation (the “Company”), and [NAME], an individual (“Indemnitee”).
RECITALS


A.The Amended and Restated Articles of Incorporation (the “Articles”) and the
Amended and Restated Code of Regulations (the “Regulations”) of the Company
provide for the indemnification of the directors and officers of the Company to
the greatest extent permitted by Ohio law, including the Ohio General
Corporation Law, as amended (the “OGCL”).
B.The Articles, Regulations and the OGCL permit contracts between the Company
and the directors and officers of the Company with respect to indemnification of
such directors and officers.
C.In accordance with the OGCL, the Company may purchase and maintain a policy or
policies of directors’ and officers’ liability insurance covering certain
liabilities that may be incurred by its directors and officers in the
performance of their obligations to the Company.
D.The Company recognizes that capable and qualified individuals are becoming
increasingly reluctant to serve as directors and/or officers of public
corporations as a result of the recent and ongoing enactment of statutes and
regulations pertaining to directors’ and officers’ responsibilities and the
increasing risk of lawsuits against directors and officers in the current
corporate climate in the United States, unless such individuals are provided
with more certain and secure protection against exposure to unreasonable
personal risk arising from their service and activities on behalf of a
corporation.
E.The Company is aware that individuals recruited to serve on the boards of
public corporations and as officers of public corporations generally are more
likely to agree to provide services to corporations that provide for separate
indemnification agreements with their directors and officers because, unlike
indemnification provisions contained in the articles of incorporation or the
regulations of a company or state statutory provisions, the indemnification
provisions contained in a separate agreement may not be amended or rescinded
without the consent of the director or officer who is a party to the agreement.
F. The Company recognizes that it is in the best interests of the Company and
its shareholders to attract and retain capable and qualified individuals to
serve on its Board of Directors (the “Board”), and to serve as management of the
Company, and to enable such directors and officers to exercise their independent
business judgment in their capacities as directors and officers without being
affected by the threat of exposure to unreasonable personal risk.
G.To induce Indemnitee to serve and/or continue to serve as a director and/or
officer of the Company, the Company desires Indemnitee to be indemnified and
advanced expenses as set forth herein.


AGREEMENT


In consideration of Indemnitee’s service as a director and/or officer of the
Company after the date hereof, the Company and Indemnitee hereby agree as
follows:


1.Certain Definitions. Capitalized terms used but not otherwise defined in this
Agreement shall have the meanings set forth below:
“Corporate Status” means the fact that a person is or was a director and/or an
officer of the Company. A Proceeding shall be deemed to have been brought by
reason of a person’s “Corporate Status” if it is brought because of the status
described in the preceding sentence or because of any action or inaction on the
part of such person in connection with such status.
“Disinterested Director” means a director of the Company who is not and was not
a party to or threatened with a Proceeding in respect of which indemnification
is sought by Indemnitee.
“Expenses” shall include all reasonable attorneys’ fees, disbursements and
retainers, court costs, transcript costs, fees of experts, witness fees, travel
and deposition costs, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees and all other disbursements or expenses
of the types customarily incurred in connection with (a) prosecuting, defending,
preparing to prosecute or defend, investigating, settling or appealing a
Proceeding (including the cost of any appeal bond or its equivalent), (b) being
prepared to be a witness or otherwise participating in a Proceeding or (c)
enforcing a right under this Agreement (including any right to indemnification
or advancement of expenses under this Agreement).
“Independent Counsel” means an attorney, or a firm having associated with it an
attorney, who neither currently is, nor in the past five years has been,
retained by or performed services for the Company or any person to be
indemnified by the Company.





--------------------------------------------------------------------------------





“Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether civil, criminal, administrative or investigative, in which Indemnitee
was, is or would be involved as a party or otherwise (including, without
limitation, as a witness) by reason of the Indemnitee’s Corporate Status,
including one pending on or before the date of this Agreement; but excluding one
initiated by an Indemnitee pursuant to Section 7 of this Agreement to enforce
Indemnitee’s rights under this Agreement. For purposes of this definition, the
term “threatened” shall be deemed to include, but not be limited to,
Indemnitee’s good faith belief that a claim or other assertion may lead to
initiation of a Proceeding.
“Reviewing Party” means the person, persons or entity selected to make the
determination of the entitlement to indemnification pursuant to Section 5.3
hereof.


2.Indemnification.
2.1     Proceedings not by or in Right of Company. Subject to the terms of this
Agreement, the Company hereby agrees to hold harmless and indemnify Indemnitee
to the greatest extent permitted by Ohio law, including but not limited to the
provisions of the OGCL, the Articles and the Regulations, as such may be amended
from time to time, if Indemnitee was or is a party, witness, or other
participant, or is threatened to be made a party, witness, or other participant,
to any Proceeding, other than a Proceeding by or in the right of the Company, by
reason of Indemnitee’s Corporate Status, against all Expenses, judgments, fines
and amounts paid in settlement actually and reasonably incurred by Indemnitee or
on Indemnitee’s behalf in connection with such Proceeding, if Indemnitee acted
in good faith and in a manner Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company and, with respect to any criminal
Proceeding, had no reasonable cause to believe that his or her conduct was
unlawful. The termination of any Proceeding by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not, of
itself, create a presumption that Indemnitee did not satisfy the foregoing
standard of conduct to the extent applicable thereto.
2.2    Proceedings by or in Right of Company. Subject to the terms of this
Agreement, the Company hereby agrees to hold harmless and indemnify Indemnitee
to the greatest extent permitted by Ohio law, including but not limited to the
provisions of the OGCL, the Articles and the Regulations, as such may be amended
from time to time, if Indemnitee was or is a party or is threatened to be made a
party to any Proceeding by or in the right of the Company, by reason of
Indemnitee’s Corporate Status, against all Expenses actually and reasonably
incurred by Indemnitee or on Indemnitee’s behalf in connection with the defense
or settlement of such Proceeding, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company; provided, however, that, if applicable law so
provides, no indemnification against such Expenses shall be paid in respect of
(a) any claim, issue or matter in such Proceeding by or in the right of the
Company as to which the Indemnitee shall have been adjudged to be liable to the
Company for an act or omission undertaken by such Indemnitee in his or her
capacity as a director of the Company with deliberate intent to cause injury to
the Company or with reckless disregard for the best interests of the Company,
(b) any claim, issue or matter asserted in a Proceeding by or in the right of
the Company as to which the Indemnitee shall have been adjudged to be liable to
the Company for negligence or misconduct in his or her capacity other than that
of a director of the Company, or (c) any Proceeding by or in the right of the
Company in which the only liability is asserted pursuant to Section 1701.95 of
the OGCL against the Indemnitee, unless and only to the extent that the Franklin
County Court of Common Pleas of the State of Ohio or the court of competent
jurisdiction in which such Proceeding is brought shall determine, upon
application of either the Indemnitee or the Company, that, despite the
adjudication or assertion of such liability, and in view of all the
circumstances of the case, the Indemnitee is fairly and reasonably entitled to
such indemnity as such court shall deem proper.
2.3    Indemnification for Expenses of an Indemnitee Who is Wholly or Partly
Successful. To the extent that the Indemnitee has been successful on the merits
or otherwise in defense of any Proceeding referred to in Section 2.1 or 2.2 of
this Agreement, or in defense of any claim, issue or matter in such Proceeding,
Indemnitee shall be indemnified against Expenses actually and reasonably
incurred by the Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding.
3.Advancement of Expenses.
3.1    The Company shall advance all Expenses incurred by or on behalf of
Indemnitee in connection with any Proceeding prior to the final disposition of
such Proceeding upon receipt of an undertaking by or on behalf of Indemnitee to
repay such amount if it shall ultimately be determined that Indemnitee is not
entitled to be indemnified by the Company. Any advances and undertakings to
repay pursuant to this Section 3.1 shall not be secured, shall not bear interest
and shall provide that, if Indemnitee has commenced or thereafter commences
legal proceedings in a court of competent jurisdiction to secure a determination
that Indemnitee should be indemnified under applicable law with respect to such
Proceeding, Indemnitee shall not be required to reimburse the Company for any
advancement of Expenses in respect of such Proceeding until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or lapsed).
3.2    Any advancement of Expenses pursuant to Section 3.1 hereof shall be made
within ten (10) days after the receipt by the Company of a written statement
from Indemnitee requesting such advancement from time to time and accompanied by
or preceded by the undertaking referred to in Section 3.1 above. Each statement
requesting advancement shall reasonably





--------------------------------------------------------------------------------





evidence the Expenses incurred by or on behalf of the Indemnitee in connection
with such Proceeding for which advancement is being sought, unless such
documentation or information would undermine or jeopardize attorney-client
privilege.  
4.Contribution in the Event of Joint Liability. Whether or not the
indemnification provided in this Agreement is available, in respect of any
Proceeding in which the Company is jointly liable with Indemnitee (or would be
if joined in such Proceeding), the Company shall contribute to the amount of
Expenses, judgments, fines and amounts paid in settlement actually and
reasonably incurred and paid or payable by Indemnitee in proportion to the
relative benefits received by the Company, on the one hand, and Indemnitee, on
the other hand, from the transaction from which such Proceeding arose; provided,
however, that the proportion determined on the basis of relative benefit may, to
the extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company, on the one hand, and Indemnitee, on the other
hand, in connection with the events that resulted in such Expenses, judgments,
fines or settlement amounts, as well as any other equitable considerations that
applicable law may require to be considered. The relative fault of the Company,
on the one hand, and Indemnitee, on the other hand, shall be determined by
reference to, among other things, the degree to which their actions were
motivated by intent to gain personal profit or advantage, the degree to which
their liability is primary or secondary, and the degree to which their conduct
is active or passive.
5.Procedures and Presumptions for Determination of Entitlement to
Indemnification.
5.1    Timing of Payments. All payments of Expenses, judgments, fines, amounts
paid in settlement and other amounts by the Company to Indemnitee pursuant to
this Agreement shall be made as soon as practicable after written demand
therefor by Indemnitee is presented to the Company, but in no event later than
(a) 30 days after such demand is presented or (b) such later date as may be
permitted for the determination of entitlement to indemnification pursuant to
Section 5.7 hereof, if applicable; provided, however, that advances of Expenses
shall be made within the time period provided in Section 3.2 hereof.
5.2    Request for Indemnification. Whenever Indemnitee believes that he or she
is entitled to indemnification pursuant to this Agreement, Indemnitee shall
submit to the Company a written request, including therein or therewith such
documentation and information as is reasonably available to Indemnitee and is
reasonably necessary to determine whether and to what extent Indemnitee is
entitled to indemnification. Indemnitee shall submit such claim for
Indemnification within a reasonable time, not to exceed five years, after any
judgment, order, settlement, dismissal, arbitration award, conviction,
acceptance of a plea of nolo contendere (or its equivalent) or other full or
partial final determination or disposition of the Proceeding (with the latest
date of the occurrence of any such event to be considered the commencement of
the five-year period). The Secretary of the Company shall, promptly upon receipt
of such a request for indemnification, advise the Board in writing that
Indemnitee has requested indemnification.
5.3    Reviewing Party. Upon written request by Indemnitee for indemnification
pursuant to the first sentence of Section 5.2 hereof, to the extent that the
Indemnitee’s entitlement to such indemnification is governed by Section 2.1 or
2.2 of this Agreement, a determination with respect to Indemnitee’s entitlement
thereto shall be made in the specific case by one of the following methods: (a)
by a majority vote of a quorum of the Board consisting of Disinterested
Directors; or (b) if such a quorum of Disinterested Directors is not available
or if a majority of such quorum so directs, in a written opinion by Independent
Counsel (designated for such purpose by the Board).
5.4    Determination by Independent Counsel. If the determination of entitlement
to indemnification is to be made by Independent Counsel pursuant to Section 5.3
hereof, the Independent Counsel shall be selected as provided in this Section
5.4. The Independent Counsel shall be selected by the Board of Directors, and
the Company shall promptly give written notice to Indemnitee advising him or her
of the identity of the Independent Counsel so selected. Indemnitee may, within
ten days after such written notice of selection shall have been given, deliver
to the Company a written objection to such selection; provided, however, that
such objection may be asserted only on the ground that the Independent Counsel
so selected does not meet the requirements of “Independent Counsel” as defined
in this Agreement, and the objection shall set forth with particularity the
factual basis of such assertion. Absent a proper and timely objection, the
person so selected shall act as Independent Counsel. If a written objection is
made and substantiated, the Independent Counsel selected may not serve as
Independent Counsel unless and until such objection is withdrawn or a court has
ruled against such objection. If, within 30 days after submission by Indemnitee
of a written request for indemnification pursuant to Section 5.2 hereof, no
Independent Counsel shall have been selected or an Independent Counsel shall
have been selected but an objection thereto shall have been properly made and
remained unresolved, either the Company or Indemnitee may petition the Franklin
County Court of Common Pleas of the State of Ohio or other court of competent
jurisdiction for resolution of any objection that shall have been made by the
Indemnitee to the selection of Independent Counsel and/or for the appointment as
Independent Counsel of a person selected by the court or by such other person as
the court shall designate, and the person with respect to whom all objections
are so resolved or the person so appointed shall act as Independent Counsel
under Section 5.3 hereof. The Company shall pay any and all reasonable fees and
expenses of Independent Counsel incurred by such Independent Counsel in
connection with acting pursuant to Section 5.4 hereof.
5.5    Burden of Proof. In making a determination with respect to entitlement to
indemnification hereunder, the Reviewing Party shall presume that Indemnitee is
entitled to indemnification under this Agreement. Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion, by
clear and convincing evidence. In making a determination with respect to
entitlement to indemnification hereunder which under this Agreement or
applicable law requires a determination of Indemnitee’s good faith, and/or
whether Indemnitee acted in a manner which he or she reasonably believed to be
in or not opposed to the best interests of the Company, and, with respect to any
criminal Proceeding, if Indemnitee





--------------------------------------------------------------------------------





had no reasonable cause to believe that Indemnitee’s conduct was unlawful, the
Reviewing Party shall presume that (a) Indemnitee has at all times acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company, and (b) with respect to any criminal
Proceeding, that Indemnitee had no reasonable cause to believe that Indemnitee’s
conduct was unlawful. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion, by clear and convincing evidence.
Indemnitee, acting in his or her capacity as a director of the Company, shall be
deemed to have acted in good faith if Indemnitee’s action or inaction is based
on Indemnitee’s reliance on information, opinions, reports or statements,
including financial statements and other financial data, that were prepared or
presented by (a) one or more directors, officers, or employees of the Company
who the Indemnitee reasonably believes are reliable and competent in the matters
prepared or presented; (b) counsel, public accountants, or other persons as to
matters that the Indemnitee reasonably believes are within the person's
professional or expert competence; or (c) a committee of the Board upon which
the Indemnitee does not serve, duly established in accordance with a provision
of the Company’s Articles or Regulations, as to matters within its designated
authority, which committee the Indemnitee reasonably believes to merit
confidence. In addition, the knowledge and/or actions, or failure to act, of any
other director, officer, agent or employee of the Company shall not be imputed
to Indemnitee for purposes of determining the right to indemnification under
this Agreement.
5.6    No Presumption in Absence of Determination or as Result of Adverse
Determination. Neither the failure of any Reviewing Party to have made a
determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by any
Reviewing Party that Indemnitee has not met such standard of conduct or did not
have such belief, prior to the commencement of legal proceedings by Indemnitee
to secure a judicial determination under this Agreement or applicable law that
Indemnitee should be indemnified under this Agreement, shall be a defense to
Indemnitee’s claim or create a presumption that Indemnitee has not met any
particular standard of conduct or did not have any particular belief.
5.7    Timing of Determination. If the Reviewing Party shall not have made a
determination within 30 days after receipt by the Company of the request
therefor, the requisite determination of entitlement to indemnification shall be
deemed to have been made and Indemnitee shall be entitled to such
indemnification, absent (a) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(b) a prohibition of such indemnification under applicable law; provided,
however, that such 30-day period may be extended for a reasonable time, not to
exceed an additional 45 days, if the Reviewing Party in good faith requires such
additional time for obtaining or evaluating documentation and/or information
relating thereto; and provided, further, however, that if the determination is
to be made by Independent Counsel as the Reviewing Party, such 30-day period
shall be deemed to commence after a final appointment of an Independent Counsel
has been made pursuant to the provisions of Section 5.4 hereof.
5.8    Cooperation. Indemnitee shall cooperate with the Reviewing Party with
respect to Indemnitee’s entitlement to indemnification, including providing to
such Reviewing Party upon reasonable advance request any documentation or
information that is not privileged or otherwise protected from disclosure and
that is reasonably available to Indemnitee and reasonably necessary to such
determination. The Reviewing Party shall act reasonably and in good faith in
making a determination under this Agreement of Indemnitee’s entitlement to
indemnification.
6.Liability Insurance. The Company shall, from time to time, make the good faith
determination whether or not it is practicable for the Company to obtain and
maintain a policy or policies of directors’ and officers’ liability insurance
with one or more reputable insurance companies. Among other considerations, the
Company will weigh the costs of obtaining such insurance coverage against the
protection afforded by such coverage. Notwithstanding the foregoing, the Company
shall have no obligation to obtain or maintain such insurance if the Company
determines in good faith that such insurance is not reasonably available, if the
premium costs for such insurance are disproportionately high compared to the
amount of coverage provided, or if the coverage provided by such insurance is
limited by exclusions so as to provide an insufficient benefit. The Company
shall promptly notify Indemnitee of any such determination not to provide
insurance coverage. In the event that the Company does maintain such insurance
for the benefit of Indemnitee, the right to indemnification and advancement of
Expenses as provided herein shall apply only to the extent that Indemnitee has
not been indemnified and actually reimbursed pursuant to such insurance or
otherwise has not had Expenses advanced in accordance with the terms of such
insurance.
7.Remedies of Indemnitee Relating to Indemnification and Advancement of
Expenses.
7.1    In the event that (a) a determination is made pursuant to Section 5 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (b) advancement of Expenses is not timely made pursuant to Section
3.2 of this Agreement, (c) no determination of entitlement to indemnification
shall have been made within the time period specified in Section 5.7 of this
Agreement, or (d) payment of indemnified amounts is not made within the
applicable time periods specified in Section 5.1 of this Agreement, Indemnitee
shall thereafter be entitled under this Agreement to commence a proceeding in
the Franklin County Court of Common Pleas of the State of Ohio, or in any other
court of competent jurisdiction, seeking an adjudication of Indemnitee’s
entitlement to such indemnification or advancement of Expenses. Indemnitee shall
commence such proceeding seeking an adjudication within 180 days following the
date on which Indemnitee first has the right to commence such proceeding
pursuant to this Section 7.1. The Company shall not oppose Indemnitee’s right to
seek any such adjudication.
7.2    In the event that a determination shall have been made pursuant to
Section 5.3 of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 7
shall be conducted





--------------------------------------------------------------------------------





in all respects as a de novo review on the merits and Indemnitee shall not be
prejudiced by reason of that adverse determination under Section 5.3.
7.3    If a determination shall have been made pursuant to Section 5.3 of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 7, absent (a) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
misleading, in connection with the request for indemnification or (b) a
prohibition of such indemnification under applicable law.
7.4    Both the Company and the Indemnitee shall be precluded from asserting in
any judicial proceeding commenced pursuant to this Section 7 that the procedures
and presumptions of this Agreement are not valid, binding and enforceable and
shall stipulate in any such court that the Company and the Indemnitee are bound
by all the provisions of this Agreement.
7.5    In the event that Indemnitee commences a proceeding pursuant to this
Section 7 to enforce a right of Indemnitee under this Agreement, then, to the
extent that Indemnitee is successful on the merits or otherwise in such
proceeding, or in connection with any claim, issue or matter therein, Indemnitee
shall be indemnified by the Company against Expenses actually and reasonably
incurred by the Indemnitee in connection with such proceeding.
8.Exceptions to Right of Indemnification. Notwithstanding any other provision of
this Agreement, Indemnitee shall not be entitled to indemnification under this
Agreement:
(a)    or advancement of Expenses with respect to any claim (whether an original
claim, counterclaim, cross-claim or third party claim) brought or made by
Indemnitee in a Proceeding, unless the bringing or making of such claim shall
have been approved or ratified by the Board; provided, however, that the
foregoing shall not apply to any claim brought or made by an Indemnitee to
enforce a right of the Indemnitee under this Agreement;
(b)    for Expenses incurred by Indemnitee with respect to any action instituted
by or in the name of the Company against Indemnitee, if and to the extent that a
court of competent jurisdiction declares or otherwise determines in a final,
unappealable judgment that each of the material defenses asserted by Indemnitee
was made in bad faith or was frivolous;
(c)    for Expenses and other liabilities arising from the purchase and sale by
Indemnitee of securities in violation of Section 16(b) of the Securities
Exchange Act of 1934, or any similar state or successor statute; and
(d)    for Expenses and other liabilities if and to the extent that a court of
competent jurisdiction declares or otherwise determines in a final, unappealable
judgment that the Company is prohibited by applicable law from making such
indemnification payment or that such indemnification payment is otherwise
unlawful.
9.Notification and Defense of Claim.
9.1    Notification. Indemnitee agrees promptly to notify the Company in writing
upon being served with any summons, citation, subpoena, complaint, indictment,
information or other document relating to any Proceeding or matter that may be
subject to indemnification covered hereunder. Such notification shall include a
brief description of the nature of and the facts underlying such Proceeding or
matter. The failure to so notify the Company shall not relieve the Company of
any obligation that it may have to Indemnitee under this Agreement or otherwise
unless and only to the extent that such failure or delay materially prejudices
the Company.
9.2    Defense of Claim. With respect to any Proceeding (other than a Proceeding
brought by or in the right of the Company) as to which Indemnitee notifies the
Company of the commencement thereof:
(a)    The Company may participate therein at its own expense;


(b)    The Company, jointly with any other indemnifying party similarly
notified, may assume the defense thereof, with counsel reasonably satisfactory
to Indemnitee. After notice from the Company to Indemnitee of its election to
assume the defense thereof, the Company shall not be liable to Indemnitee under
this Agreement for any Expenses subsequently incurred by Indemnitee in
connection with the defense thereof unless (i) the employment of counsel by
Indemnitee or the incurrence of any other Expense has been authorized by the
Company, (ii) Indemnitee shall have reasonably concluded that there may be a
conflict of interest between the Company (or any other person or persons
included in the joint defense) and Indemnitee in the conduct of the defense of
such Proceeding, or (iii) the Company shall not, in fact, have employed counsel
to assume the defense of such Proceeding;


(c)    The Company shall not be liable to Indemnitee under this Agreement for
any amounts paid in settlement in any Proceeding effected without its written
consent;


(d)    The Company shall not settle any Proceeding in any manner that would
impose any penalty or limitation on Indemnitee without Indemnitee's written
consent; and







--------------------------------------------------------------------------------





(e)    Neither the Company nor Indemnitee shall unreasonably withhold its
consent to any proposed settlement, provided that Indemnitee may withhold
consent to any settlement that does not provide a complete release of
Indemnitee.


10.Duration of Agreement. All agreements and obligations of the Company and
Indemnitee contained herein shall continue during the period Indemnitee is a
director and/or officer of the Company and shall continue thereafter so long as
Indemnitee shall be subject under applicable law to the assertion of any
Proceeding (or any proceeding commenced under Section 7 hereof) by reason of
Indemnitee’s Corporate Status, whether or not Indemnitee is acting or serving in
any such capacity at the time any liability or expense is incurred for which
indemnification can be provided under this Agreement.
11.Miscellaneous.
11.1    No Employment Agreement. Nothing contained in this Agreement shall be
construed as giving Indemnitee any right to be retained in the employment of the
Company or any of its subsidiaries or affiliated entities.
11.2    Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the Company and Indemnitee in respect of its subject matter and
supersedes all prior understandings, agreements and representations by or among
the Company and Indemnitee, written or oral, to the extent they relate in any
way to the subject matter hereof.
11.3    Successors. All of the terms, agreements, covenants, representations,
warranties and conditions of this Agreement are binding upon, and inure to the
benefit of and are enforceable by, the Company and Indemnitee and their
respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.
11.4    Assignment. Neither the Company nor Indemnitee may assign either this
Agreement or any of its rights, interests or obligations hereunder without the
prior written approval of the other; provided, however, that the Company may
assign all (but not less than all) of its rights, interests and obligations
hereunder to any direct or indirect successor to all or substantially all of the
business or assets of the Company by purchase, merger, consolidation or
otherwise; provided, however, no such assignment shall relieve the Company of
its obligations hereunder and the assignee must agree in writing to be bound by
all of the terms and conditions herein.
11.5    Merger or Consolidation. In the event that the Company shall be a
constituent corporation in a consolidation, merger or other reorganization, the
Company, if it shall not be the surviving, resulting or acquiring entity
therein, shall require as a condition thereto that the surviving, resulting or
acquiring entity agree to assume all of the obligations of the Company hereunder
and to indemnify Indemnitee to the full extent provided herein. Whether or not
the Company is the resulting, surviving or acquiring entity in any such
transaction, Indemnitee shall also stand in the same position under this
Agreement with respect to the resulting, surviving or acquiring entity as the
Indemnitee would have with respect to the Company if its separate existence had
continued.
11.6    Notices. All notices, requests, demands, claims and other communications
hereunder shall be in writing. Any notice, request, demand, claim or other
communication hereunder shall be deemed duly given if it is delivered personally
against written receipt, by registered or certified mail, return receipt
requested, postage prepaid, or by facsimile transmission, and addressed to the
intended recipient as set forth below:
If to Company:
Designer Brands Inc.
810 DSW Drive
Columbus, Ohio 43219
Attention: General Counsel




If to Indemnitee:
[NAME]
Designer Brands Inc.
810 DSW Drive
Columbus, Ohio 43219

All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section, be deemed given upon
delivery against written receipt; (ii) if delivered by mail in the manner
described above, be deemed given on the earlier of the fourth business day
following mailing or upon receipt; and (iii) if delivered by facsimile
transmission to the facsimile number as provided for in this Section, be deemed
given upon receipt. Either party may change the





--------------------------------------------------------------------------------





address or facsimile number to which notices, requests, demands, claims and
other communications hereunder are to be delivered by giving the other parties
notice in the manner herein set forth.
11.7    Specific Performance. Each of the Company and Indemnitee acknowledges
and agrees that the other would be damaged irreparably if any provision of this
Agreement is not performed in accordance with its specific terms or is otherwise
breached. Accordingly, each party agrees that the other party shall be entitled
to an injunction or injunctions to prevent breaches of the provisions of this
Agreement and to enforce specifically this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state thereof having jurisdiction over the parties and the matter, in addition
to any other remedy to which they may be entitled at law or in equity.


11.8    Counterparts. This Agreement may be executed in two counterparts, each
of which shall be deemed an original but both of which together shall constitute
one and the same instrument.
11.9    Governing Law. This Agreement and the performance of the parties’
obligations hereunder shall be governed by and construed in accordance with the
laws of the State of Ohio, without giving effect to any choice of law
principles.
11.10    Amendments and Waivers. No amendment, modification, replacement,
termination or cancellation of any provision of this Agreement will be valid,
unless the same is in writing and signed by the parties. No waiver by either
party of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, may be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising because of any prior or
subsequent such occurrence.
11.11    Nonexclusivity of Rights; Survival of Rights; Severability.
(a)    The rights provided by this Agreement (including rights to
indemnification, advancement of expenses and contribution) (i) shall not be
exclusive of, and shall be in addition to, any other rights to indemnification,
advancement of expenses or contribution to which Indemnitee may at any time be
entitled under the Articles, the Regulations, applicable law (including the
OGCL), any insurance policy, agreement, vote of shareholders or Disinterested
Directors or otherwise, as to any actions or failures to act by Indemnitee, (ii)
shall continue after the Indemnitee has ceased to be a director and/or an
officer of the Company and (iii) shall inure to the benefit of the Indemnitee’s
heirs, executors, administrators and personal representatives. In the event of
any change, after the date of this Agreement, in any applicable law which
expands the right of the Company to indemnify a member of its Board and/or its
officers, such changes shall be deemed to be within the purview of Indemnitee's
rights and the Company's obligations under this Agreement. In the event of any
change in any applicable law which narrows the right of the Company to indemnify
a member of its Board and/or its officers, such changes, to the extent not
otherwise required by applicable law to be applied to this Agreement, shall have
no effect on this Agreement or the parties' rights and obligations hereunder.
(b)    The provisions of this Agreement shall be deemed severable and the
invalidity or unenforceability of any provision shall not affect the validity or
enforceability of the other provisions hereof; provided, however, that if any
provision of this Agreement, as applied to any party or to any circumstance, is
adjudged by a court, arbitrator or mediator not to be enforceable in accordance
with its terms, the parties agree that the court, arbitrator or mediator making
such determination shall have the power to modify the provision in a manner
consistent with its objectives (and only to the extent necessary) such that it
is enforceable, and/or to delete specific words or phrases, and in its reduced
form, such provision shall then be enforceable and shall be enforced.
11.12    Subrogation; No Duplicative Payments.
(a)    In the event of payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.
(b)    The Company shall not be liable to make any payment under this Agreement
to Indemnitee if and to the extent that Indemnitee has actually received payment
under any insurance policy, contract, the Articles, the Regulations or otherwise
of the amounts otherwise payable hereunder.
11.13    Expenses. Except as otherwise expressly provided in this Agreement,
each party shall bear its own costs and expenses incurred in connection with the
preparation, execution and performance of this Agreement, including all fees and
expenses of agents, representatives, financial advisors, legal counsel and
accountants.





--------------------------------------------------------------------------------





11.14    Construction. If any provision of this Agreement should be deemed to
exceed the authority granted to the Company by Ohio law in effect as of the date
hereof, then such provision shall be deemed to be amended to the extent (and
only to the extent) necessary to comply with Ohio law. The parties have
participated jointly in the negotiation and drafting of this Agreement. If an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties and no presumption or burden
of proof shall arise favoring or disfavoring any party because of the authorship
of any provision of this Agreement. Any reference to any federal, state, local
or foreign law shall be deemed also to refer to such law as amended and all
rules and regulations promulgated thereunder, unless the context requires
otherwise. The words “include,” “includes,” and “including” shall be deemed to
be followed by “without limitation.” Pronouns in masculine, feminine and neuter
genders shall be construed to include any other gender, and words in the
singular form shall be construed to include the plural and vice versa, unless
the context otherwise requires. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited. The
parties intend that each representation, warranty and covenant contained herein
will have independent significance. If either party has breached any
representation, warranty or covenant contained herein in any respect, the fact
that there exists another representation, warranty or covenant relating to the
same subject matter (regardless of the relative levels of specificity) that the
party has not breached shall not detract from or mitigate the fact that the
party is in breach of the first representation, warranty or covenant. The
section headings contained in this Agreement are inserted for convenience only
and shall not affect in any way the meaning or interpretation of this Agreement.
11.15    Remedies. Except as expressly provided herein, the rights and remedies
created by this Agreement are cumulative and in addition to any other rights or
remedies now or hereafter available at law or in equity or otherwise. Except as
expressly provided herein, nothing herein shall be considered an election of
remedies. The assertion or employment of any right or remedy shall not prevent
the concurrent assertion or employment of any other remedy.
11.16    Mutual Acknowledgement. Nothing in this Agreement is intended to
require or shall be construed as requiring the Company to do or fail to do any
act in violation of applicable law. Both the Company and Indemnitee acknowledge
that in certain instances, Federal law or applicable public policy may prohibit
the Company from indemnifying the Indemnitee under this Agreement or otherwise.
Indemnitee understands and acknowledges that the Company has undertaken and may
be required in the future to undertake with the Securities and Exchange
Commission to submit the question of indemnification to a court in certain
circumstances for a determination of the Company's right under public policy to
indemnify Indemnitee. The Company's inability, pursuant to court order, to
perform its obligations under this Agreement shall not constitute a breach of
this Agreement.




[Signature Page Follows]


IN WITNESS WHEREOF, the parties hereto have executed this Indemnification
Agreement as of the date first hereinabove written.




DESIGNER BRANDS INC.


By: _______________________________
Name:
 
Title:
 



Date: _______________________________


INDEMNITEE


By: _______________________________
Name:
 
Title:
 

Date: _______________________________









